Citation Nr: 1614574	
Decision Date: 04/11/16    Archive Date: 04/26/16

DOCKET NO.  09-41 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to a total rating based upon individual unemployability due to service-connected disability (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from August 1971 to August 1974.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2010 rating decision of the St. Paul, Minnesota, Department of Veterans Affairs (VA) Regional Office (RO), which denied entitlement to TDIU.  

In May 2011, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a videoconference hearing.  A transcript of that hearing is of record and associated with the file.  

The Board remanded the instant claim in June 2014 for further development.  


FINDINGS OF FACT

1.  The Veteran is service connected for posttraumatic stress disorder (PTSD) with panic disorder, rated as 50 percent disabling, effective March 30, 2009, and 70 percent, disabling, effective December 29, 2011.  His initial combined rating effective March 2009 was 50 percent.  His present combined rating is 70 percent.  

2.  The Veteran completed an associate degree (AS) in mechanics, and has work experience as a forklift driver.  

3.  Throughout the course of the appeal, the Veteran's service-connected PTSD with panic disorder, alone, is not of such severity to preclude him from securing or following substantially gainful employment.  



CONCLUSION OF LAW

The criteria for entitlement to TDIU have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2015); 38 C.F.R. §§ 3.340, 3.341, 4.16(a), (b) (2015).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Assist and Notify

Before addressing the merits of the claim, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5103, 5103A (West 2015); 38 C.F.R. §§ 3.159, 3.326(a) (2015). 

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in November 2009.  The letter fully addressed all notice elements.  The letter informed him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  With that letter, the RO effectively satisfied the notice requirements with respect to the issue of TDIU on appeal.  Neither the Veteran nor his representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008).  None is found by the Board.  The notice complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  

Next, VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2015); 38 C.F.R. § 3.159 (2015).   

The Veteran's VA treatment records, and private treatment records are associated with the claims file.  No other evidence was identified in connection with this claim.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  The Veteran underwent VA examination in May 2009, August 2010 and December 2011.  The examinations were thorough examinations of the Veteran, and the findings and opinions regarding the Veteran's service-connected PTSD with panic disorder, which the Veteran stated was the cause for his unemployability, were supported by sufficient rationale.  The Board finds that the examinations are adequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination concerning the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4).  

Further, the Veteran was provided an opportunity to set forth his contentions at a videoconference hearing in May 2011 before the undersigned VLJ.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. 3.103(c)(2) requires that the RO Decision Review Officer or Veteran's Law Judge (VLJ) who chairs a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  

 Here, the undersigned VLJ identified the issue on appeal.  The Veteran's employment and vocational rehabilitation history were discussed.  There was also discussion with respect to how the Veteran felt his service-connected disability affected his ability to work.  The VLJ sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  See Bryant, 23 Vet. App. at 497.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and the Board can adjudicate the claim based on the current record.  

It was also reported that the Veteran filed for Social Security Administration (SSA) disability in connection with his unemployability.  The Court held in Tetro v. Gober, 14 Vet. App. 110 (2000) that VA has a duty to request information and pertinent records from other Federal agencies when on notice that such information exists.  In June 2014, the Board remanded the instant claim in an effort to obtain any medical records related to a possible claim the Veteran was making for SSA disability benefits.  On remand, information was received by VA in August 2014 from SSA.  It was a copy of a May 2009 letter sent by SSA to the Veteran, indicating, in pertinent part, his eligibility for Supplemental Security Income (SSI).  SSA informed the Veteran that he was not eligible for SSI because the Veteran did not want to file a claim for those benefits.  There were no medical records associated with the letter or indicating that he made a formal claim for any Social Security benefits.   

In view of the foregoing, the Board finds no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

TDIU

A veteran may be awarded TDIU upon a showing that he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disability or disabilities.  See 38 U.S.C.A. § 1155 (2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.26 (2015).  Consideration may be given to his level of education, special training, and previous work experience in making this determination, but not to his age or the impairment caused by any nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2015); see also Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).   

TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  For the purpose of one 60 percent or one 40 percent disability in combination, disabilities resulting from a common etiology or a single accident will be considered as one disability.  38 C.F.R. § 4.16(a) (2015).  In addition, there must be evidence that the disabled person is unable to secure or follow a substantially gainful occupation.  Id.  

The Veteran has only one service-connected disability which is PTSD with panic disorder, and which is rated as 70 percent disabling, since December 2011.  His present combined rating is 70 percent.  Prior to December 2011, his PTSD with panic disorder was the only service-connected disorder and it was rated as 50 percent disabling.  Therefore, the criteria for a total disability rating under the provisions of 38 C.F.R. § 4.16(a) have been met since December 2011, but not prior to December 2011. 

While the regulations do not provide a definition of "substantially gainful employment," VA Adjudication Procedure Manual, M21-1 MR, Part IV, Subpart ii, Chapter 2 (Dec. 13, 2005) (previously cited at M21-1, Part IV, paragraph 7.09), defines the term as that "at which non-disabled individuals earn their livelihood with earnings comparable to the particular occupation in the community where the veteran resides."  

Also, in Faust v. West, 13 Vet. App. 342 (2000), the Court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income.  In Hatlestad v. Derwinski, 5 Vet. App. 524, 529 (1993), the Court held that the central inquiry in determining whether a veteran is entitled to TDIU is whether his service-connected disabilities alone are of sufficient severity to produce unemployability. 

The determination as to whether a total disability rating based on individual unemployability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).   

The Veteran underwent a VA examination in May 2009.  He reported that he lived at home with his wife, daughter, and 2 grandchildren.  He was receiving pay from a severance package due to a recent job lay-off.  He indicated that he finished the 11th grade, finished his GED in service, and later completed a two year certificate in mechanics.  He indicated he was employed at his job for 18 years and laid-off due to severe downsizing.  He was employed as a forklift driver and material handler.  He reported he had no problems on the job as he mostly worked alone in the warehouse.  He reported that he was one of the highest paid employees so they let him go.  He related that his boss was sad to see him go.  He denied ever being fired from a job and indicated that his work performance was excellent, describing himself as a "workaholic."  He related he had never been hospitalized for psychiatric reasons.  He did acknowledge a history of outpatient mental health treatment, having been diagnosed with agoraphobia.  He was tried on medication but it made him "spacey", so he discontinued use.  He stated he was not on any current psychiatric medication and he denied any other mental health treatment.  He denied any family history of mental illness.  He stated he had a good relationship with his spouse, siblings, children, and grandchildren.  He indicated a support system of his wife and one close friend.  

Mental status examination revealed the Veteran to be alert and oriented.  His eye contact was within normal limits.  He was logical and coherent, and gave good detail in responding to questions.  His affect was moderately anxious and sometimes tearful.  He described a history of significant anxiety that occurred when he had to go into public places.  He described significant phobias of fire and also related excessive worry.  He described depression, especially as it related to his recent work situation.  He acknowledged interest in a variety of activities such as gardening, riding motorcycles, listening to the radio, and listening to audio books.  He had sleep disturbance and his concentration was described as disrupted.  He acknowledged daily crying spells.  He denied feelings of helplessness.  He denied suicidal or homicidal ideation.  He also denied a history of auditory or visual hallucinations, or delusional or paranoid ideation.  The diagnosis was anxiety disorder, not otherwise specified(NOS), with PTSD symptoms and panic disorder with agoraphobia.  The Global Assessment of Functioning (GAF) Scale score was 53.  

The Veteran underwent a psychosocial evaluation by ASC Psychological Clinic in May 2009.  It was noted that at the time of the evaluation, he was unemployed, after being laid off from his 18 year position as a fork lift truck operator in February 2009.  He presented with symptoms of high anxiety.  He reported a history of panic attacks, anxiety, reexperiencing, and depression since his service in Vietnam.  He stated that his symptoms reached the point of being so overwhelming that he began contemplating suicide earlier that year.  The diagnoses were PTSD and panic disorder with history of agoraphobia.  The GAF Scale score was 46.  

In May 2009, the Veteran was found ineligible for SSI because he did not want to file a claim for the benefit.  

In October 2009, the Veteran submitted a Veteran's Application for Increased Compensation Based on Individual Unemployability (VA 21-8940).  He stated that his service-connected PTSD with panic disorder prevented him from securing or following any substantially gainful occupation.  He related that his disability affected his full-time employment in February 2009 and he became too disabled to work.  He was previously employed as a forklift driver.  He indicated that he had an education level of two years of college, attaining an AS degree in mechanics.  He related that he applied for VA vocational rehabilitation but was unable to take the test needed due to PTSD-related concentration issues.  He also stated that computer training was now needed for forklift driving work, as inventory was now tracked by computers.  He needed that training, but, as previously stated, he was unable to take the test.  

VA outpatient treatment records from July 2009 to October 2011 were associated with the claims folder.  The Veteran received consistent VA outpatient treatment over this period of time.  His GAF during this period was from 55 to 68, with the predominate GAF scores of 60.  In August 2009, he complained of insomnia, anxiety, and panic attacks.  His social circle was limited, as the members of his circle were drinkers and he had stopped drinking.  He related that he had a good relationship with his 2 children and grandchildren, and that, specifically, his 11 year-old grandson was his "joy."  In October 2009, it was noted that the Veteran attempted VA vocational rehabilitation, but was unable to complete the testing due to anxiety and issues with memory problems and with concentration.  Also that month, it was noted that his driving was normal, except for some road rage.  However, the next month he and his wife reported no driving difficulties and his wife indicated that she perceived him as a safe driver.  At that time, it was indicated that despite the Veteran's memory difficulties, he maintained a relatively high level of functioning in everyday life.  He was able to dress, bathe, and groom without difficulty.  He related that his handwriting was messier than it once was, though he acknowledged longstanding writing and spelling difficulties.  He had no problems maintaining his balance, nor had he sustained any falls.  He paid his bills appropriately and managed his medication.  He had increased irritability, but did not express his anger through physical means.  

The Veteran underwent a VA examination in August 2010.  He expressed difficulty with falling and staying asleep, concentration, short-term memory irritability and outbursts of anger.  It was reported that he had impulse spending problems.  He reported panic symptoms every few days.  He had no close friends but a good relationship with his family, to include his wife, children, grandchildren, and siblings.  He reported that he was in individual and group therapy with medication management through VA since the summer of 2009.  He stated that his medication had been very helpful in alleviating panic attacks.  It was noted that he was laid off from his employment after his employer downsized his workforce.  The Veteran did not contend that his unemployment was due to his mental disorder's effects.  His diagnosis was PTSD.  His GAF was 60.  

In January 2011, a VA rehabilitation note was associated with the claims folder.  It was indicated that the Veteran withdrew from his VA vocational program in December 2010, due to a panic attack while training.  It was noted that he had occasional panic attacks with hallucinations and he was withdrawing from the program.  In February 2011, a letter was sent to the Veteran stating that his VA vocational rehabilitation and employment program had been discontinued because he withdrew from the program and was no longer interested in employment services.  

VA outpatient treatment record of March 2011 indicated that the Veteran had increased hallucinations during the compensation appeals process.  He had a panic attack and they recommended that he go to the hospital.  The Veteran stated that his hallucinations increased when he was fatigued.  He maintained that his mood was good and calmer, and he was more outgoing.  He also stated that Celexa medication was helpful with his anxiety and Trazodone helped his sleep.  

The Veteran testified at a May 2011 videoconference hearing before the undersigned VLJ.  The Veteran testified that he was laid off as a forklift driver because of a lack of work.  Prior to his layoff, he stated that hiis employer "cut him some slack" because he worked by himself, knew his job, and was able to perform his work satisfactorily.  He stated that the employer knew he had issues and he made allowance for him.  He testified to inability to focus and concentrate, and to having irritability issues.  He testified that he tried vocational rehabilitation, but he was unable to concentrate; therefore, vocational rehabilitation was suspended.  At the time of the hearing, he stated that he worked a part-time job helping farmers put in their crops.  

In December 2011, the Veteran underwent another VA examination.  He related that he was only diagnosed with PTSD with panic disorder.  He related that he was on four medications with no complications or side effects.  He stated that his mood was better since switching to Prozac.  He described occasional hallucinations.  His medications also helped with panic attacks, anxiety and sleep disturbance.  His diagnoses at the examination was anxiety, NOS, rule out generalized anxiety disorder, panic disorder without agoraphobia, major depressive disorder, and alcohol abuse in full remission.  His GAF was 60.  

During the examination, it was noted that the Veteran last worked full-time in February 2009 as a forklift driver for 18 years.  The company downsized and he was laid off.  He worked part-time from March to July 2011 as a seasonal farm employee driving a delivery truck.  He also worked driving trucks carrying nitrogen for fertilizer.  The Veteran claimed that he was unable to work secondary to his anxiety, panic attacks, memory difficulties, and side effects from his psychiatric medications.  The examiner stated that the Veteran had no work limitations, was able to work in his chosen profession, and able to perform substantially gainful employment.  His diagnosis was PTSD and his GAF was 55.  During the examination, it was noted that he lived with his wife, grandson, and had a "marvelous" relationship with his children.  The examiner stated that the Veteran's self-report was diminished in light of psychometric test results which were strongly suggestive of malingering.  He stated that the Veteran was not unemployable due to his service-connected PTSD, and that the symptoms of his PTSD were not of such severity to preclude working.  The Veteran described his subsequent employment over the past two summer months in delivery work, described his work performance as "marvelous" and indicated that he intended to return to this job next summer.  The longevity of his previous job, as well as his ability to work for several months over the past two summers, according to the examiner, provided strong evidence that the Veteran was capable of working.  

A GAF score between 71 to 80 is indicative that if symptoms are present, they are transient and expectable reactions to psychosocial stressors (e.g., difficulty concentrating after family argument); no more than slight impairment in social, occupational, or school functioning (e.g., temporarily falling behind in school work). A GAF score between 61 and 70 is indicative of mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships. GAF scores from 51 to 60 represent moderate symptoms, such as flat affect and circumstantial speech, and occasional panic attacks, or moderate difficulty in social, occupational, or school function (such as few friends, conflicts with peers or coworkers).  GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  A score from 21 to 30 is indicative of behavior that is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  A score of 11 to 20 denotes some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement) or occasional failure to maintain minimal personal hygiene (e.g., smears feces) or gross impairment in communication (e.g., largely incoherent or mute).  A GAF score of 1 to 10 is assigned when the person is in persistent danger of severely hurting self or others (recurrent violence) or there is persistent inability to maintain minimal personal hygiene or serious suicidal acts with clear expectation of death.  38 C.F.R. § 4.130 (2014) (incorporating by reference VA's adoption of the Diagnostic and Statistical Manual for Mental Disorders, 4th edition, of the American Psychiatric Association for rating purposes).  

The Board emphasizes that in accordance with 38 C.F.R. § 4.16(b) (2015), the assignment of TDIU on an extraschedular basis may be referred to and considered by the Director, Compensation Service, when the appropriate circumstances arise, to determine whether a veteran is unemployable by reason of service-connected disabilities but who fails to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2015).  

As noted earlier, with the award of a 70 percent rating for PTSD with panic disorder effective from December 29, 2011, the minimum schedular threshold requirement to be considered for a TDIU is satisfied, but only from December 29, 2011.  See 38 C.F.R. § 4.16(a) (2015).  The Board now turns to whether a TDIU rating is warranted on an extraschedular basis prior to December 29, 2011.  See 38 C.F.R. § 4.16(b) (2015).  

With regard to an extraschedular rating, if a veteran fails to meet the threshold minimum percentage standards enunciated in 38 C.F.R. § 4.16(a) (2015), rating boards should refer to the Director of Compensation Service for extraschedular consideration all cases where the veteran is unable to secure or follow a substantially gainful occupation by reason of service-connected disability.  38 C.F.R. § 4.16(b) (2015).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).   

Thus, the Board must evaluate whether there are circumstances in the Veteran's case, apart from any non-service-connected conditions and advancing age, which would justify a TDIU prior to December 29, 2011.  38 C.F.R. §§ 3.341(a), 4.19 (2015).  See Van Hoose v. Brown, 4 Vet. App. 361 (1993); see also Hodges v. Brown, 5 Vet. App. 375 (1993); Blackburn v. Brown, 4 Vet. App. 395 (1993).  The service-connected disability, employment history, educational and vocational attainment, and all other factors having a bearing on the issue are to be addressed if such a referral is made.  38 C.F.R. § 4.16(b) (2015).  

Consequently, the question in this case is whether there is evidence the Veteran was unable to secure or follow a substantially gainful occupation as a result of his service-connected PTSD with panic disorder, for purposes of a possible extraschedular evaluation, prior to December 29, 2011.  38 C.F.R. § 4.16(b) (2015).   

The Board realizes it cannot assign an extraschedular rating in the first instance  under § 4.16(b) (2015).  Anderson v. Shinseki, 22 Vet. App. 423, 428-29 (2009).  See also Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 

Nevertheless, the Board may adjudicate whether a referral to the Director of Compensation Service is warranted when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Thun, 22 Vet. App. at 115; Barringer v. Peake, 22 Vet. App. 242 (2008).  If, and only if, the appropriate official has determined that an extraschedular evaluation under § 4.16(b) is not warranted does the Board have jurisdiction to decide the claim on the merits.  In fact, the Court has held that, although the Board is precluded from initially assigning an extraschedular rating, there is no restriction on the Board's ability to review the adjudication of an extraschedular rating under § 4.16(b) or § 3.321(b)(1) once the Director of Compensation determines that an extraschedular rating is not warranted.  Anderson, 22 Vet. App. at 427-28. See also Floyd, 9 Vet. App. at 96-97.  At present, the Board has to make the initial determination as to whether referral to the Director of Compensation and Pension Service is appropriate for an extraschedular evaluation under § 4.16(b) (2015).  

After weighing the medical and lay evidence of record, the Board finds no basis for referral of the case for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to December 29, 2011.  

Based on the foregoing, the Board finds that the Veteran is not prevented from securing or following substantially gainful employment due to his service-connected disability alone.  None of the medical evidence of record found the Veteran to be unemployable solely due to his service-connected PTSD with panic disorder.  

Prior to December 2011, the Veteran was rated for one service-connected disability, PTSD with panic disorder.  The rating for that disability was 50 percent.  This level of disability failed to meet the schedular criteria for TDIU with one disability (60 percent).  

Although it was his position that he was not able to continue in his employment as a forklift driver due to layoff, and subsequent inability to finish vocational rehabilitation for such a job due to panic attacks, it is important to note that the Veteran was in vocational rehabilitation training as a truck driver and not as a forklift operator with computer skills.  Since his layoff, there is no evidence of record to show that the Veteran was unable to do other employment besides as a forklift driver.  He has worked part-time performing farm work and delivery of nitrogen for fertilizer.  

Consideration has been given to his educational background and work history.  The Veteran has two years of college, resulting in an AS degree in mechanics.  He has training as a forklift driver.  He also has experience in farming and truck driving.  

The Board has considered the Veteran's statements in support of his claim.  The Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  He is not competent, however, to identify a specific level of disability of his service-connected PTSD with panic disorder, and whether this service-connected disability precludes employment.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's service-connected disability has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which a determination of entitlement to a TDIU is made.  No examination has shown that the Veteran is unable to maintain substantially gainful employment due to his service-connected PTSD with panic disorder alone.  

Further, it is important to note that the Veteran testified that he was able to maintain his position that he held in the summer and that he planned on continuing that work in future summers.  The evidence does not show that his service-connected PTSD prevents him from performing this type of work (farming and driving a nitrogen truck) or any equivalent employment on a more than summer basis.  Quite the opposite is true.  He is shown to have advanced education and other training as a mechanic which indicates he is intellectually capable as well as physically capable of employment.  The determination as to whether a total disability is appropriate should not be based solely upon demonstrated difficulty in obtaining employment in one particular field, such as a forklift driver, which could also potentially be due to external bases such as economic factors, but rather to all reasonably available sources of employment under the circumstances.  See Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  His ability to work as a farm aide and as a truck driver making deliveries contradicts his claim of unemployability.  Although his service-connected PTSD with panic disorder may affect his ability to do long haul truck driving, he clearly is able to do short haul truck driving which he presently performs in the summers.  Moreover, the Veteran himself describes his work performance as "marvelous".  Although the Veteran claims that computer skills are now required to perform forklift driver positions and he has some memory and/or concentration issues, it is not whether he can perform the employment he previously performed as a forklift driver, but whether he can secure or follow substantially gainful employment in accordance with his level of education, special training, prior work experience, and the level of his service-connected disability alone.  The question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  Clearly, the evidence of record shows that the Veteran is capable of such.  Thus, for the period prior to December 29, 2011, the Board concludes that the Veteran is not shown to be unemployable due to service-connected disability and the criteria for referral of the case for extra-schedular consideration are not met.

Since December 29, 2011, the Veteran has met the minimum schedular threshold for unemployability under 38 C.F.R. § 4.16(a).  For this period, the Board finds that the evidence of record clearly shows the Veteran has the education, skills, and work experience to secure and follow substantially gainful employment, notwithstanding impairment due to his service-connected PTSD with panic disorder such that there is no evidence demonstrating a change in circumstances such that the Veteran is shown to be unable to secure or follow a substantially gainful occupation as a result of service-connected disability.

In light of the above discussion, the Board concludes that the preponderance of the evidence is against consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to December 29, 2011, and against a TDIU on a schedular basis, since December 29, 2011.  There is no doubt to be otherwise resolved.  As such, the appeal is denied.  


ORDER

Referral for consideration of an extraschedular award of TDIU under 38 C.F.R. § 4.16(b) prior to December 29, 2011, is denied.  

A TDIU on a schedular basis, since December 29, 2011, is denied.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


